 1   David Plotsky,                                      )
 2   State Bar No. 251174                                )
 3   Plotsky and Dougherty, PC                           )
 4   122 Girard, S.E.                                    )
 5   Albuquerque, New Mexico, 87106                      )
 6   505-268-0095 (fax) 505-266-9585                     )
 7   plotskylaw@gmail.com                                )
 8   Attorney for Defendant, Yvonne Lattimore            )
 9
10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN JOSE DIVISION

13   UNITED STATES OF AMERICA                            ) NO. CR 19-00046 BLF
14                                                       )
15                            Plaintiff,                 )
16                                                       )
17   vs.                                                 )
18                                                       )
19   YVONNE LATTIMORE                                    )
20                                                       ) EX PARTE
21                            Defendant.                 ) MOTION AND
22                                                       ) (PROPOSED) ORDER FOR
23                                                       ) RELEASE OF FILES
24                                                       )
25                                                       ) Status Conf. 9/28/2021
26                                                       ) 9:00AM
27                                                       )
28                                                       ) Trial 5/13/2022
29   ____________________________                        )
30
31
32          EX PARTE MOTION AND (PROPOSED) ORDER FOR RELASE OF FILES
33
34           Defendant Yvonne Lattimore, through her counsel David L. Plotsky, requests

35   the Court order the Federal Public Defender for the Northern District of California to

36   release its complete file resulting out of its representation of Yvonne Lattimore in

37   the above referenced case to her counsel of record, David L. Plotsky.

38
     Ex Parte Motion and Proposed Order
 1           The “complete file” is intended to include, but is not limited to, all

 2   investigative work and all documents obtained, whether through discovery,

 3   investigation, or from the client, as well as all electronic data, including the Case

 4   Map 13 case file.

 5           If the Federal Public Defender of the Northern District of California believes it

 6   cannot comply with this request, Defendant requests an appearance on this matter

 7   be scheduled before the Honorable Beth Labson Freeman.

 8               Respectfully submitted by,

 9

10   Dated: July 21, 2021                         /s/ David L. Plotsky
11                                                David L. Plotsky
12                                                Attorney for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

     Ex Parte Motion and Proposed Order                                                      2
 1                           PROOF OF SERVICE
 2   STATE OF New Mexico, COUNTY OF Bernalillo.
 3
 4           I am employed in the County of Bernalillo, State of New Mexico, I am

 5   over the age of 18 and not a party to the within action; my business address

 6   is: 122 Girard SE, Albuquerque, NM 87106.

 7           On 7/21/2021 I served the foregoing documents described as: Ex Parte

 8   Motion and Proposed Order, and Declaration of David L. Plotsky, on all interested

 9   parties in this action via Email as follows: Christopher Vieira, AUSA at

10   Christopher.viera@usdoj.gov and Severa Keith, FPD at Severa_Keith@fd.org.

11           I am "readily familiar" with this firm's practice of service via Email.

12           I declare under penalty of perjury under the laws of the State of New

13   Mexico that the foregoing is true and correct.

14   Executed on July 21, 2021at Albuquerque, New Mexico
15
16                                              /s/ David L. Plotsky, Esq.
17                                              David L. Plotsky
18




     Ex Parte Motion and Proposed Order                                                  3
 1   David Plotsky,                                       )
 2   State Bar No. 251174                                 )
 3   Plotsky and Dougherty, PC                            )
 4   122 Girard, S.E.                                     )
 5   Albuquerque, New Mexico, 87106                       )
 6   505-268-0095 (fax) 505-266-9585                      )
 7   plotskylaw@gmail.com                                 )
 8   Attorney for Defendant, Yvonne Lattimore             )
 9
10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN JOSE DIVISION

13
14   UNITED STATES OF AMERICA                             ) NO. CR 19-00046 BLF
15                                                        )
16                            Plaintiff,                  )
17                                                        )
18   vs.                                                  )
19                                                        )
20   YVONNE LATTIMORE                                     )
21                                                        )
22                            Defendant.                  )
23                                                        ) (PROPOSED) ORDER TO
24                                                        ) RELEASE FILES
25   ___________________________                          )
26
27           FOR GOOD CAUSE SHOWN, the Federal Public Defender for the Northern

28   District of California is ordered to release its complete file resulting from its

29   representation of Yvonne Lattimore in the above referenced case to her counsel of

30   record, David L. Plotsky.

31           The “complete file” is meant to include, but is not limited to, all investigative

32   work, all work product and all documents obtained, or generated, whether through

33   discovery, investigation, or from the client, as well as all electronic data, including

34   the Case Map 13 case file.

     Ex Parte Motion and Proposed Order
 1           If the Federal Public Defender of the Northern District of California believes it

 2   cannot comply with this request, an appearance on this matter may be made on

 3   _____________________________, 2021, at ___________ before the Honorable Beth Labson

 4   Freeman.

 5

 6   Dated: _____________________
 7
 8                                               HONORABLE DISTRICT COURT JUDGE
 9
10
11
12                                               __________________________________________
13                                               BETH LABSON FREEMAN
14
15
16
17
18   PARTIES ENTITLED TO NOTICE:
19
20   David L. Plotsky
21   Plotskyk Dougherty, P.C.
22   Attorney for Defendant
23   122 Girard Blvd. SE
24   Albuquerque, NM 87106
25   (505) 268-0095 Phone
26   (505) 266-9585 Fax
27   plotskylaw@gmail.com
28
29   Christopher Vieira
30   Assistant United States Attorney
31
32   Severa Keith
33   Federal Public Defender
34
35

36




     Ex Parte Motion and Proposed Order
